significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec in re company - original plan_sponsor - this letter constitutes notice that pursuant to your request of date your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending has been withdrawn and the case has been closed by this office a withdrawn waiver request does not count against the statutory limit of waivers within a 15-year period this letter also constitutes notice that a waiver of the percent tax under sec_4971 of the internal_revenue_code code has been granted for the above-named plan for the plan_year ending on the condition that the company’s application to the pension_benefit_guaranty_corporation pbgc for a distress termination of the plan is approved if the distress termination application is not approved the company may petition that the request for a waiver of the minimum_funding_standard for the plan_year ending consideration be re-opened for the waiver of the percent tax has been granted in accordance with b of the employee retirement income security act erisa the amount for which the waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of date the end of the plan_year for which the waiver has been granted to the extent such funding deficiency has not been corrected the company is a non-profit organization dedicated to health care policy the company also provides direct healthcare services through its affiliates the original plan_sponsor a non-profit organization established the plan in proposed merger of the original plan_sponsor and another healthcare agency was not completed facing the prospect of bankruptcy and the resulting jeopardization of patient care and safety staff employment and abandonment of the plan the assets of the original plan_sponsor were sold to a for-profit healthcare agency this agency did not agree to adopt the plan at the time of the sale the plan’s assets were not sufficient to satisfy the plan’s benefit obligations on a termination basis rather than have the plan abandoned and presumably taken over by the pbgc the company accepted sponsorship of the plan on benefit accruals to the plan ceased in with the intent of terminating the plan when sufficient assets were available to satisfy benefit obligations under the plan in a _ the plan was sufficiently well-funded that no annual contributions when the company assumed sponsorship of the plan and through the plan_year ending were required to satisfy the minimum_funding requirement however declines in the equity market reduced the value of plan assets and the enrolled_actuary servicing the plan determined that a minimum contribution of year ending non-profit organization almost all the company’s assets are restricted funds set_aside for charitable purposes without these restricted funds the company's net_worth is nominal since the company cannot use restricted funds to meet the plan’s minimum_funding requirements the company does not have the financial resources to satisfy the requirements for the plan_year ending would be required for the plan asa _ this amount was subsequently reduced to the company has determined that it is not able to both continue its charitable activities and meet its obligations to the plan in resolution to terminate the plan effective company submitted an application to the pbgc to approve a distress termination of the plan this request is still pending the company adopted a concurrently the the company has filed a form_5330 for the plan_year ending paid the excise_taxes due under sec_4971 of the code on the accumulated_funding_deficiency for that plan_year hence a waiver of the percent tax under sec_4971 of the code has been granted for the plan_year ending date and has this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney form on file in this office if you require further assistance in this matter please contact sincerely yours j po donna m prestia manager employee_plans actuarial group
